DETAILED ACTION
	Claims 1-20 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species A in the reply filed on 26 August 2022 is acknowledged.  The election requirement has been withdrawn.
Claim Objections
Claims 3-4, 11-13, and 16 are objected to because of the following informalities:  
In claim 3, line 3, “housing an opening” should be changed to --housing with an opening--.  
In claim 3, line 5-6, it appears that “at least one second housing connection” should be changed to --the second housing connection-- because there’s only an antecedent basis for one second housing connection.
In claim 4, line 4, it appears that “(96, 97)” should be deleted because the reference numbers have been removed everywhere else in the claims.
In claim 4, last line, it appears that “aligned parallel” should be changed to --parallel-- to describe the connecting elements 97, 99.
In claim 11, line 2, “the valve an actuator” should be changed to --the valve comprises an actuator-- or --the valve includes an actuator--.
In claim 12, lines 2-3, it appears that “a bistable folding mechanism fixing the flexible element in place” should be changed to --a bistable folding mechanism, which fixes the flexible element in place--.
In claim 13, line 4, it appears that “a supply line are connectable” should be changed to --a supply line, which is connectable--.
In claim 16, last two lines, “wherein the adjuster is simultaneously arranged on a flexible element of a second lift element oppositely disposed” should be amended to clarify that the second lift element and its flexible element are disposed on the opposite side of the adjuster from the first lift element and its flexible element. 
Appropriate correction is required.
Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13-18, and 20 are rejected (wherein claims 14 and 17-18 inherit their rejections due to their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “especially” in claim 4 is a relative term which renders the claim indefinite. The term “especially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is unclear what more is encompassed beyond the permanent fluid connection of the first and second connecting elements 96, 97 of the second housing connection 95.  It appears that “especially” should be deleted.
Claim 4 recites the limitation "the second connecting element of the first housing connection" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation is meant to recite the second connecting element of the second housing connection, which is introduced in lines 3-4 of claim 4.
In claim 13, lines 2-4, it is unclear how the “lift elements are respectively connectable to the first connection with a supply line”.  As understood, the claim is meant to recite that the lift elements are connected by respective first connections to a supply line.
Claim 15 recites the limitation "the supply lines" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As understood, there is only an antecedent basis for a single supply line, so the recitation should be singular.
In claim 15, lines 2-3, it is unclear what is meant by “includes at least one of the supply lines electrical connections.”  As understood from “includes at least one of,” the recitation is meant to recite the supply lines and electrical connections as alternatives, so it appears that --and-- should be added before “electrical connections” to correlate with “includes at least one of.”
In claim 16, it is unclear what are the two alternative embodiments recited after “one of” in line two, including whether the pairing of correlative conjunctions is “one of…and” or “one of…or.”  As understood, the two alternative embodiments recited in claim 16 are: 1) an adjuster and a spring element pressing against the flexible element of the lift element; and 2) a first element with a flexible element on whose side facing away from the body an adjuster is arranged, wherein the adjuster is simultaneously arranged on a flexible element of a second lift element oppositely disposed.
In claim 16, lines 4-7, it is unclear which, or if any, of “a first lift element,” “a flexible element,” “the body,” and “a flexible element of a second lift element” are supposed to refer to the same or similarly named structures antecedently recited in the preamble of claim 16 and in claim 5, and which are supposed to be distinctly different from the structures antecedently recited in claim 5. 
In claim 20, it is unclear how an antenna could include the adjusting arrangement according to claim 17, which claims an adjusting arrangement including several adjusting devices, and the adjusting devices claimed in claim 17 are according to the adjusting device claimed in claim 16, in which the adjustable structure (i.e. “adjuster”) has an inflatable structure acting on one side of the adjuster and a spring or second inflatable structure acting on an opposite side of the adjuster.  It appears that the claim is meant to be dependent on claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyerlein et al. (US 2007/0023089).
Regarding claim 1, Beyerlein discloses in Figs. 1-5 a valve element comprising: 
an actuator (comprising base plate 17 and the valve structures mounted thereon) with an SMA wire 57 and a return spring 36; and  
a base plate 47 from which the actuator extends, wherein the actuator includes at least a first fastening element 17 attached to the base plate 47, and a second fastening element 14 attached to the first fastening element 17 via the return spring 36, wherein the SMA wire 57 is arranged between the base plate 47 and the second fastening element 14 (in the same manner as the applicant’s SMA wire 74, base plate 70, and second fastening element 84), wherein the actuator further includes a first sealing element 25 (comprising the closure disk 25 on the head of the second fastening element/valve element 14 that controls flow through the respective valve opening 10, paragraph 26) arranged on a side of the actuator facing away from the base plate 47 on a head side on the second fastening element 14 (paragraph 26).
Regarding claim 2, Beyerlein discloses in Figs. 1-5 that the actuator includes a first actuator with the first sealing element 25 (on the second fastening element/valve element 14) and the valve element further includes a second actuator (comprising valve element 13) with a second sealing element 25 (comprising the closure disk 25 on the head of the valve element 13 that controls flow through the respective valve opening 10, paragraphs 25 and 29).  
Regarding claim 3, Beyerlein discloses in Figs.1-5 a distributor element with a valve element according to claim 2, further including a housing 1 an opening (comprising the open end of the housing 1 that is closed by bottom piece 4) for inserting the valve element including at least a first housing connection 7 and a second housing connection 8, wherein at least one second housing connection 8 can be closed with the first sealing element 25 (on the second fastening element/valve element 14, paragraph 31). 
Regarding claim 5, Beyerlein discloses in Figs. 1-5 a lift element (comprising the valve shown and the inflatable structure connected to the valve, such as an air pillow, as disclosed in paragraph 31) comprising: 
a body (comprising valve housing 1 and any inherent conduit connecting the valve housing 1 to the inflatable structure) defining an opening (on the port of the valve housing 1 or said conduit to which the inflatable structure is directly mounted, such as outlet port 8, or an of a conduit coupled to outlet port 8 opposite from the end coupled to port 8) and a first connection 1; and 
a flexible element (comprising the inflatable structure, such as the air pillow, paragraph 31) tightly closinq the opening of the body (inherently to provide a seal so that the inflatable structure can inflate), wherein the flexible element is movable between a lowered position and a lift position by changing a volume of a fluid in the body connected to the flexible element, and wherein the connection 1 includes a valve (in housing 1).  
Regarding claim 6, Beyerlein discloses in Figs. 1-5 that the fluid is air (paragraph 31).  
Regarding claim 7, Beyerlein discloses in Figs. 1-5 that the flexible element is one of a membrane or a membrane with a bellows (wherein the air pillow disclosed in paragraph 31 is interpreted as at least being a membrane).  
Regarding claim 8, Beyerlein discloses in Figs. 1-5 that the valve (in housing 1) is housed in the body (specifically the connection 1 portion of the body as claim 1 suggests).  
Regarding claim 9, Beyerlein discloses in Figs. 1-5 the valve is one of a 3/2-way valve or a 3/3-way valve (paragraph 31).  
Regarding claim 10, Beyerlein discloses in Figs. 1-5 that the body further defines an outlet 9, wherein the valve is configured so as to close the connection and the outlet 9 at least one of alternately and simultaneously (inherently, because there are no other options if they are both closable, by valve elements 14, 13 controlling flow to the openings 10 to ports 8, 9, as disclosed in paragraph 25).  
Regarding claim 11, Beyerlein discloses in Figs. 1-5 that the valve includes an actuator with an SMA wire 15, a return spring 36 (on either of valve elements 13, 14) and a first sealing element 25 (on either of valve elements 13, 14), wherein the valve includes a valve element (comprising either of valve elements 13, 14) according to claim 1 (as previously discussed in the rejection of claim 1 in view of Beyerlein).  
Regarding claim 19, Beyerlein discloses in Figs. 1-5 a motor vehicle including a lift element according to claim 5 (paragraph 31).
Claims 5, 12-16, and 18 (alternatively: 5; as understood: 13-16 and 18) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekido et al. (US 5,082,326).
Regarding claim 5, Sekido discloses in Figs. 1-30 a lift element (comprising any one of the valves 45 shown in Fig. 14 and the corresponding inflatable structure connected to the valve, such as an air bag 29b) comprising: 
a body (comprising the inherent housing of the valve 45 and the conduit connecting the valve housing to the inflatable structure) defining an opening (on the end of the conduit to which the inflatable structure is directly mounted) and a first connection (comprising the valve housing of the valve 45); and 
a flexible element (comprising the inflatable structure, such as air bag 29b) tightly closinq the opening of the body, wherein the flexible element is movable between a lowered position (such as Fig. 2 for air bag 29b) and a lift position (such as Fig. 1 for air bag 29b, or if the seat is moved further rearward if air bag 29b is inflated even more) by changing a volume of a fluid in the body connected to the flexible element, and wherein the connection (comprising the valve housing of the appropriate valve 45) includes a valve.  
Regarding claim 12, Sekido discloses in Figs. 1-30 the lift element (comprising air bag 28 for lifting the vehicle seat, and the associated structures for operating the air bag 28) according to claim 5, further including a bistable folding mechanism 22 (and alternatively including locking lever 30, which is a part of the same bracket structure as the folding bars 22, as shown in Figs. 8-11) fixing the flexible element 28 in place in the lowered position and in the lift position (because the flexible element 28 moves the vehicle seat and the bars 22 and lever 30 can hold the vehicle seat at a select level, as disclosed in col. 7, line 59 – col. 8, line 66).  
Regarding claim 13, Sekido discloses in Figs. 1-30 a lift element arrangement including at least two lift elements (comprising the arrangements for controlling at least two of the inflatable structures shown in Fig. 14, such as air bags 29a, 29b, 28, etc.) according to claim 5, wherein the lift elements are respectively connectable to the first connection (comprising the respective valve housings of the controlling valves, such as valves 45h1, 45h2, 45g, etc. in Fig. 14) with a supply line 44 are connectable to a pump 43, and the valve of each lift element can be separately controlled (with respective switches 47a-h of the control box 47, such as valve switches 47h and 47g in Fig. 14).  
Regarding claim 14, Sekido discloses in Figs. 1-30 that the lift elements are arranged on a carrier (such as the vehicle seat or the overall vehicle), wherein the carrier is one single piece (because all of the structures together make a single, well-known structure, such as a vehicle seat or vehicle, or because all of the structure making up the carrier can be rigidly held together as a single stricture) and has recesses (such as the recesses in the frame of the vehicle seat, including the recess underneath the vehicle seat holding control panel 47).  
Regarding claim 15, Sekido discloses in Figs. 1-30 that the carrier includes at least one of the supply lines 44 electrical connections (such as the electrical connections between the control panel and the valves 45).  
Regarding claim 16, Sekido discloses in Figs. 1-30 an adjusting device including a lift element (comprising air bag 29b and the corresponding structures used to inflate and deflate the air bag 29b) according to claim 5, and further including one of an adjuster and a spring element pressing against the flexible element of the lift element or a first lift element (comprising air bag 29b and the corresponding structures used to inflate and deflate the air bag 29b) with a flexible element 29b on whose side facing away from the body an adjuster 21b is arranged, wherein the adjuster 21b is simultaneously arranged on a flexible element 29a of a second lift element (comprising air bag 29a and the corresponding structures used to inflate and deflate the air bag 29a) oppositely disposed.  
Regarding claim 18, Sekido discloses in Figs. 1-30 a vehicle seat (abstract) including a lift element arrangement according to claim 13.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Kendall (US 3,732,944) in view of Sekido.
Regarding claim 17, Kendall discloses in Figs. 1-6 (such as Fig. 2, which shows several vehicle seats in the passenger cabin of a vehicle, including three vehicle seats 44 in the front row, col. 3, lines 32-41) an arrangement including several devices (comprising the at least three vehicle seats), but lacks teaching that the devices are adjustable according to the adjusting arrangement recited in claim 16.  Sekido teaches in Figs. 1-30 an adjusting arrangement (for vehicle seats) according to claim 16, wherein the vehicle seats are able to be moved forward and backward by switches, as discussed in the anticipatory rejection of claim 16 in view of Sekido above.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the devices/vehicle seats disclosed by Kendall to be adjustable in the manner Sekido teaches, wherein the vehicle seats are able to move forward and backward by switches, so that the occupants of the seats are able to individually and easily adjust their seats to a comfortable position.  For example, the driver can adjust their position relative to the steering wheel to be comfortable with handling the steering wheel, and/or the passengers can adjust their positions relative to the dashboard and passengers around them, such as a front-seat passenger moving their seat forward to create more leg space for a passenger behind them.
Claim 20 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Kendall in view of Sekido, as applied to claim 17 above, and further in view of common knowledge (per MPEP 2144.03).
Regarding claim 20, Kendall discloses in Figs. 1-6 a passenger vehicle and the modification of Kendall in view of Sekido teaches an adjusting arrangement according to claim 17 for a passenger vehicle, as previously discussed.  Kendall and Sekido lack teaching an antenna that includes the adjusting arrangement according to claim 17.  
However, it is well known in the art that passenger vehicles, like the car disclosed by Kendall, include an antenna rigidly attached to the body of the vehicle for receiving and/or transmitting signals for using a radio, GPS, and/or infotainment system also attached to the vehicle.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger vehicle in the combination of the Kendall and Sekido to include an antenna, as is well known in the art, for receiving and/or transmitting signals for using a radio, GPS, and/or infotainment system so the passengers can be entertained and/or easily navigate the vehicle.  In modifying the passenger vehicle to include a rigidly attached antenna, the body of the vehicle is seen as making up a portion of the antenna because all of the structures are rigidly attached to each other such that they are seen as forming a single structure.
Claim 20 (alternatively and as alternatively understood) is rejected under 35 U.S.C. 103 as being unpatentable over Gierow et al. (US 2004/0222938) in view of Sekido.
Regarding claim 20, Gierow discloses in Figs. 5-6 an antenna (paragraphs 22, 41-42, and abstract) including an adjusting arrangement comprising the arrangement to inflate the antenna, but Gierow lacks teaching that the adjusting arrangement is according to claim 5.  Sekido teaches in Figs. 1-30 an adjusting arrangement for inflating air bags on vehicle seats according to claim 5, as discussed above in the anticipatory rejection of claim 5 in view of Sekido. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjusting arrangement disclosed by Gierow to include the adjusting arrangement for inflating air bags taught by Sekido, because Gierow is silent with regard to the specific arrangement of structures for inflating the antenna.  Furthermore, Sekido teaches how the inflatable structure(s) are able to be controlled from the vehicle, such as with a control panel 47 with switches in the vehicle (col. 10, lines 18-29).
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 4: the second housing connecting including first and second connecting elements that are fluidically connected to one another permanently, the third housing connection has a connecting element, and the second connecting element of the second housing connection and the connecting element of the third housing connection are parallel to one another.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753